Citation Nr: 0804216	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Board 
videoconference hearing in August 2007.  A transcript of that 
hearing has been associated with the claims folder.   


FINDINGS OF FACT

1.  The veteran was diagnosed as having hepatitis C eighteen 
months after his 30-year period of active service.

2.  The veteran denies having been exposed to other risk 
factors after service, such as blood transfusions, 
intravenous drug use, extramarital sexual relations, or 
tattoos.  


CONCLUSION OF LAW

Service connection for hepatitis C is established.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Board finds sufficient evidence to conclude 
that the veteran's hepatitis C was incurred in service.  The 
veteran's service records show that he served from July 1971 
to July 2001 and his military occupational specialty involved 
handling, maintenance, and fueling of aircraft.  At his time 
of separation, he was a Lieutenant Commander.  The Board 
acknowledges that service medical records do not reveal a 
diagnosis of hepatitis C.  However, in January 2003, eighteen 
months after his separation from service, the veteran was 
diagnosed with hepatitis C when he received in-depth blood 
testing while attempting to donate a kidney to his son.  

During his July 2004 Board videoconference hearing, the 
veteran denied any risk factors associated with hepatitis C.  
Specifically, he denied ever receiving a tattoo or using 
drugs.  He further testified that he had been married since 
1973 and never engaged in extramarital sexual relations.  
Finally, he denied ever undergoing blood transfusions.  The 
Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Board finds the veteran's testimony on this point in 
particular, and in the appeal in general, to be particularly 
credible and persuasive.    

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
hepatitis C.  38 U.S.C.A. § 5107(b).  The appeal is granted.  

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hepatitis C is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


